DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      SEAN PATRICK CONE,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                         No. 2D19-4693



                       September 24, 2021

Appeal from the Circuit Court for Sarasota County; Charles E.
Williams, Judge.

Howard L. Dimmig, II, Public Defender, and William L. Sharwell,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.


MORRIS, C.J., and KELLY and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                  -2-